                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

SONJA PENNELL, et al.,                               )
                                                     )
                              Plaintiffs,            )
                                                     )
                         v.                          )        No. 1:18-cv-03304-JRS-TAB
                                                     )
LVNV FUNDING, LLC, et al.,                           )
                                                     )
                              Defendants.            )


                                ORDER ON DISCOVERY DISPUTE

         The parties appeared by counsel on September 12, 2019, for a telephonic status

conference to address multiple discovery disputes. The Court addresses each of the issues

below.

         1. Plaintiffs’ Depositions:

         Defendants request to depose each of the 34 individual Plaintiffs in this matter in order to

challenge their allegations, consolidated discovery responses, and standing. Defendants are

amenable to conducting the depositions in either Chicago, where Defendants’ counsel is located,

or Indianapolis, Plaintiffs’ chosen venue. Plaintiffs object to Defendants deposing all 34

individuals, noting that many individual Plaintiffs face hardships due to age and/or disability that

impact their ability to travel. Plaintiffs suggested deposing three individual Plaintiffs that

Plaintiffs’ counsel were aware could travel. The Court found that suggestion woefully

inadequate.

         The Court orders Defendants to present Plaintiffs’ counsel with a list of 10 individual

Plaintiffs they wish to depose. If Plaintiffs object to any of the individuals selected, they may

obtain a medical certificate to show that individual’s inability to travel or otherwise participate in
a deposition for health reasons. Such individual would then be removed from the list.

Depositions may be scheduled in either Chicago or Indianapolis, at Plaintiffs’ discretion. After

the completion of these depositions, counsel should confer to address whether additional

depositions may be appropriate. If counsel cannot in good faith resolve any resulting dispute,

they may contact the Court for a conference with the Magistrate Judge.

       2. Scope of LASPD Representation:

       Next, Defendants requested that Plaintiffs produce Plaintiffs’ representation agreements

with Chicago Legal Clinic’s Legal Advocates for Seniors and People with Disabilities

(“LASPD”) program. Plaintiffs’ complaint alleges that each of the individual Plaintiffs retained

the services of legal aid attorneys at LASPD regarding “Defendants’ collection actions.” [Filing

No. 1, at ECF p. 4.] Defendants request production of LASPD’s representation agreements with

the individual Plaintiffs to examine the scope of representation provided by LASPD. Plaintiffs

declined to produce the agreements, claiming there is already ample written evidence that

LASPD represented each of the individual plaintiffs. Additionally, Plaintiffs argue that the

agreements are subject to both the attorney-client and attorney work product privileges.

       Plaintiffs rely on Serrano v. Van Ru Credit Corp., 126 F. Supp. 3d 1005, 1009 (N.D. Ill.

2015). In Serrano, it was undisputed that defendant, a debt collection agency, received a fax

from LASPD informing them that plaintiff refused to pay the disputed debt and that the debt

collection agency should cease communications with plaintiff. Id. It was also undisputed that

the defendant debt collection agency sent plaintiff a collection letter after receiving that fax. Id.

Defendant argued that plaintiff “was never represented by an attorney within the meaning of the

FDCPA because the wording of the fax indicated that LASPD only provided ‘limited

representation,’ and . . . [p]laintiff did not speak to an attorney at the organization.” Id. The



                                                  2
Northern District of Illinois found the fax constituted notice that plaintiff had attorney

representation and that defendant had knowledge of this representation at the time it sent the

collection letter. Id.

        Serrano, while relevant, is not binding on this Court. Moreover, in the present matter, the

scope of representation is not entirely clear and can easily be addressed by providing Defendants

with redacted copies of the agreements. Thus, the Court orders Plaintiffs to produce redacted

copies of just the scope of representation section of LASPD’s representation agreements with

Defendants. Plaintiffs shall provide the redacted documents within 21 days of the date of this

order. If Plaintiffs withhold any such agreements (which should not be necessary in light of the

redactions), Plaintiffs’ production shall include a privilege log for any withheld documents.

        3. Missing Verifications:

        As of the date of conference, one individual Plaintiff, Earnestine Jones, had failed to

provide a verified interrogatory response. Plaintiffs had no objection to Jones providing

verification for the consolidated interrogatories. Accordingly, Jones shall provide that

verification within 21 days of the date of this order.

        Defendants also noted that none of the 34 individual Plaintiffs has provided verifications

for supplemental interrogatory responses. Plaintiffs did not believe additional verifications were

necessary because the supplemental responses simply clarified original interrogatory responses

but did not substantially change them. Plaintiffs’ position is perhaps understandable, but

Defendants are entitled to at least some minimal verification. Accordingly, Plaintiffs’ counsel

shall provide Defendants with a letter certifying, under Rule 11 of the Federal Rules of Civil

Procedure, that the supplemental interrogatory responses are governed by the original




                                                  3
verifications. If Plaintiffs’ counsel is unwilling with making such certification, then counsel

shall provide individual verifications for all supplemental responses.

       4. Damages Calculation:

       Defendants asked Plaintiffs to explain the damages calculation that led all 34 individual

Plaintiffs to claim $1,500 in actual damages. It is apparent that no mathematical calculation

underlies this figure, but rather it represents an amount Plaintiffs believe reasonably represents

their emotional distress damages. Accordingly, Plaintiffs need not further explain this

calculation.

       5. Asset Purchase Agreements:

       Finally, Plaintiffs seek access to Defendants’ forward flow receivables sales agreements

and/or asset purchase agreements. Plaintiffs believe these documents are relevant to proving

their claims. Defendants refused, arguing the agreements contain sensitive information. As the

Court explained during the conference, the agreements are relevant and discoverable. However,

Defendants may produce these agreements subject to a protective order and redact all

information other than the “cease contact” or “attorney representation” notice or any language

that discusses or explains the scope of buyer’s right to undertake due diligence regarding

purchases.

       Date: 9/16/2019
                                 _______________________________
                                  Tim A. Baker
                                  United States Magistrate Judge
                                  Southern District of Indiana


Distribution:

All ECF-registered counsel of record via email



                                                 4
